—Order and judgment unanimously affirmed with costs. Memorandum: Supreme Court properly granted the cross motion of defendants for summary judgment dismissing the complaint alleging that the individual defendants, former employees of plaintiff, violated their contractual and common-law duty not to use for their own gain confidential information imparted to them during their course of employment with plaintiff. Defendants submitted evidence sufficient to demonstrate that plaintiff’s allegations were lacking in merit and plaintiff failed to submit evidence in admissible form sufficient to raise an issue of fact or to provide a valid excuse for its failure to do so (see, Arc-Corn Fabrics v Robinson, 149 AD2d 311, 312). We find no abuse of *1021discretion in Supreme Court’s discovery order (see, Blumenthal v Tops Friendly Mkts., 182 AD2d 1105, 1106). (Appeal from Order and Judgment of Supreme Court, Ontario County, Henry, Jr., J. — Summary Judgment.) Present — Denman, P. J., Green, Lawton, Callahan and Doerr, JJ.